                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. James Randolph Williams Jr.                                           Docket No. 4:18-CR-42-lD

                                Petition for Action on Supervised Release

  COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
  modification of the Judgment and Commitment Order of James Randolph Williams Jr., who, upon an earlier
  plea of guilty to 18 U.S.C. § 922 (g)(l) and 18 U.S.C. 924(a)(2), Possession of a Firearm by a Felon, was
  sentenced by the Honorable James C. Dever III, U.S. District Judge, on June 5, 2019, to the custody of the
· Bureau of Prisons for a term of 39 months. It was further ordered that upon release from imprisonment the
  defendant be placed on supervised release for a period of 36 months.

   James Randolph Williams Jr. was released from custody on May 28, 2021, at which time the term of
supervised release commenced.

    On July 26, 2021, a violation report was submitted due to the defendant providing positive drug tests
on May 28, 2021, June 16, 2021, and July 12, 2021. These results were initially considered to be residual,
however, after the results were received from his July 12, 2021, a THC interpretation report was requested.
The results indicated the defendant "reused THC prior to each of the collections on June 16, 2021, and July
12, 2021.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On August 19, 2021, the defendant provided a drug test which returned positive for marijuana on August
30, 2021.

The defendant is currently enrolled in substance abuse treatment; however, he has continued to deny any
illegal drug use since being released from incarceration. It is the recommendation of the probation office to
allow the defendant to continµe on supervision and engage in substance abuse treatment. It is also requested
that he be ordered to complete a cognitive behavioral program to address high risk thinking patterns. In
addition, it is requested the defendant be ordered to complete a term of location monitoring for a term not
to exceed 60 days as a sanction for his illegal drug use.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

    2. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




              Case 4:18-cr-00042-D Document 53 Filed 09/13/21 Page 1 of 2
James Randolph Williams Jr.
Docket No. 4:18-CR-42-1D
Petition For Action
Page2


Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Julie W. Rosa                                   Isl Jonathan A. Holmes
Julie W. Rosa                                       Jonathan A. Holmes
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    310 New Bern Avenue, Room 610
                                                    Raleigh, NC 27601-1441
                                                    Phone:9196104087
                                                    Executed On: September 13, 2021

                                      ORDER OF THE COURT

Considered and ordered this       I .3   day of   Ja..p-kN Lq .\       , 2021, and ordered filed and
made a part of the records in the above case.


Jambs C. Dever III •
U.S. District Judge




             Case 4:18-cr-00042-D Document 53 Filed 09/13/21 Page 2 of 2
